DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 7, 9 – 13, and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krietzman et al. (US 8,710,369).
Regarding claims 1, 7, 9 – 13, and 16 Krietzman et al. discloses a vertical rub strip (Fig. 8), comprising: an elongate body (38) defining a lengthwise direction, the elongate body including: an interior side (surface facing 98) and an exterior side (surface facing away from 98) opposite the interior side; a center portion (curved center portion shown in Fig. 8) defining an arcuate surface that curves toward the interior side (Fig. 8) a first straight portion (portion extending from curved center portion to 78) arranged on a first side of the center portion; and a second straight portion (portion extending from the other side of the curved center portion to 78) arranged on a second opposing side of the center portion; a first retention tab (78) extending from the interior side of the elongate body along the lengthwise direction, wherein the first retention tab includes a first outward-facing notch formed as an angled kink (98); and a second retention tab (same element on the opposite end of 38) extending from the interior side of the elongate body along the lengthwise direction, wherein the second retention tab includes a second outward-facing notch formed as an angled kink (same element on the opposite end of 38).  
Regarding claim 3, Krietzman et al. discloses a first alignment protrusion and a second alignment protrusion (97 on both sides) extending from the interior side of the elongate body (Fig. 8).  
Regarding claim 4, Kreitzman et al. disclsoes a first lip (77) protruding from a first end of the first straight portion along the lengthwise direction toward the interior side of the elongate body; andPage 27 of 31Attorney Docket No.: 15-0390-US-CNT1 BOCO/0266USC01 a second lip (same element on the opposite end of 38) protruding from a second end of the second straight portion along the lengthwise direction toward the interior side of the elongate body.  
Regarding claim 5, Kreitzman et al. discloses that the first alignment protrusion and the second alignment protrusion (97) extend from the center portion of the elongate body (Fig. 8, via the long arm extending between the curved center portion and 78).  
Regarding claim 17, Kreitzman et al. discloses a first outer edge extension (77) extending from a first end of the body.  
Regarding claim 18, Kreitzman et al. discloses a second outer edge extension (77) extending from a second end of the body.  
Regarding claim 19, Kreitzman et al. discloses a first inner edge extension (97) extending from the body at a location proximal to the first end, the first inner edge extension positioned inward of the first outer edge extension (Fig. 8).  
Regarding claim 20, Kreitzman et al. discloses a second inner edge extension (97) extending from the body at a location proximal to the second end, the second inner edge extension positioned inward of the second outer edge extension (Fig. 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreitzman et al.
Regarding claims 2, 8, and 14, Kreitzman fails to teach that the first retention tab and the second retention tab comprises nylon polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use nylon polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 15, Kreitzman et al. fails to teach that the first retention tab and the second retention tab comprise a metal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642